Citation Nr: 0811812	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-31 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips, claimed as a leg condition.

2.  Entitlement to service connection for a bilateral foot 
disability, to include as manifested by a burning sensation.

3.  Entitlement to service connection for a disability 
manifested by hand tremors, to include as secondary to the 
veteran's service-connected residuals of a skull fracture, 
including organic personality and mood disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to December 
1982.  The veteran had Reserve duty thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  

The veteran had an RO hearing scheduled for March 2004.  The 
veteran, through his representative, cancelled this hearing.  

The Board notes that the veteran is in receipt of a total 
disability rating based on individual unemployability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is required 
before the issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2007).

The record now contains an October 2007 letter from a private 
physician (Dr. SCM) that was submitted after the last issued 
supplemental statement of the case (SSOC).  The veteran has 
not waived initial review of this evidence by the agency of 
original jurisdiction (RO).  The AMC/RO must issue an SSOC 
that includes consideration of all the evidence of record 
received after the last SSOC.  See 38 C.F.R. §§ 19.31, 19.37 
(2007). 

The Board also recently received a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  On this document the veteran 
has listed several medical care providers.  It is unclear 
from the record whether VA has obtained all available records 
regarding the issues on appeal from these medical care 
providers.  As such records are potentially relevant to all 
three issues on appeal, the AMC/RO should make reasonable 
efforts to obtain these and all other relevant records that 
have not been previously obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).

Regarding the veteran's claimed disability manifested by hand 
tremors, the Board notes that the veteran has asserted, in 
essence, that he has a chronic disability manifested by hand 
tremors that is secondary to his service-connected residuals 
of a skull fracture, including organic personality and mood 
disorders.  Under 38 C.F.R. § 3.310 (a), service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  An amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, was enacted (see 71 Fed. Reg. 52744 (2006)) 
which essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

There is no indication that the RO fully considered the claim 
for secondary service connection for a disability manifested 
by hand tremors, to include the law and regulation applicable 
to claims for secondary service connection, including the 
recent amendment to 38 C.F.R. § 3.310.  Separate theories in 
support of a claim for benefits for a particular disability 
do not equate to separate claims for benefits for that 
disability.  Although there may be multiple theories or means 
of establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Robinson v. 
Mansfield, .No. 04-1690 (U.S. Vet. App. January 29, 2008).  
However, upon remand, the veteran must be informed of the 
evidence needed to substantiate service connection on a 
secondary basis and be provided with a copy of 38 C.F.R. 
§ 3.310 and the amendment to that regulation, effective 
October 10, 2006.  See 38 C.F.R. § 19.9.

The further notes that, with respect to the claim for 
secondary service connection for a disability manifested by 
tremors, a 70 percent rating is currently in effect for 
residuals of a skull fracture with organic personality and 
mood disorders and memory impairment.  In a September 2007 
statement, the veteran contended that whenever he is 
stressed, he starts to experience a tremor and the more that 
he is stressed, the worse this becomes.  He also indicated 
that this affects his ability to drive.  Private medical 
records document the veteran's complaints and treatment for 
tremors.  In a January 2005 private psychiatric treatment 
record, a clinician reported that the veteran had a mild 
tremor and had complaints of numbness and paresthesia in his 
upper extremities.  The clinician also indicated that the 
veteran was being evaluated to determine whether there was a 
cardiovascular component to these symptoms, such as transient 
ischemic attacks.  In October 2007, the clinician indicated 
that the veteran had PTSD and that this disability "strongly 
influences [the veteran's] emotional composure and his 
disease of essential tremor."  The clinician opined that 
these disabilities were related to service.  Earlier, in a 
September 2007 letter, the same clinician indicated that the 
veteran had tremors that worsened as the veteran becomes 
stressed.

Service connection is not in effect for PTSD.  Service 
connection for PTSD was denied in a July 1990 rating 
decision, and the veteran did not appeal this decision.  See 
38 U.S.C.A. § 7105.  A claim for service connection for PTSD 
is not presently before the Board.  

In view of the foregoing, the Board finds that the veteran 
should be afforded a VA psychiatric examination to determine 
the nature and etiology of the claimed disability manifested 
by hand tremors, to include obtaining an opinion as to 
whether the veteran has a separate and distinct disease or 
disability manifested by tremors and, if so, whether it was 
caused or aggravated by his service-connected residuals of a 
skull fracture, including organic personality and mood 
disorders.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744; Allen, 
supra.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate a claim for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim on 
appeal must be obtained for inclusion in 
the record.  

Specifically, the AMC/RO should make all 
reasonable efforts to obtain the records 
noted in the VA Form 21-4142 received by 
the Board in March 2008.

3.  The veteran should be scheduled for 
a VA neurological examination to 
determine the nature, extent and 
etiology of his claimed disability 
manifested by hand tremors.  The claims 
file should be sent to the examiner for 
his or her review.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a disease or disability 
manifested by hand tremors 
that is separate and distinct 
from his service-connected 
residuals of a skull 
fracture, including organic 
personality and mood 
disorders?

b)  If the answer to (a) is 
in the affirmative, is it at 
least as likely as not (50 
percent or greater 
probability) that the 
veteran's disease or 
disability manifested by hand 
tremors began during service 
or is causally linked to some 
incident of service?

c)  If the answer to (a) is 
in the affirmative, is it at 
least as likely as not (50 
percent or greater 
probability) that the 
veteran's disease or 
disability manifested by hand 
tremors was caused or 
aggravated by his service-
connected residuals of a 
skull fracture, including 
organic personality and mood 
disorders?

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran's disability 
manifested by tremors was 
aggravated by the veteran's 
service-connected residuals of 
a skull fracture, to include 
organic personality and mood 
disorders, to the extent that 
is possible, the examiner is 
requested to provide an opinion 
as to approximate baseline 
level of severity of the 
disability manifested by hand 
tremors (e.g., slight, 
moderate) before the onset of 
aggravation.

4.  Thereafter, the veteran's claim for 
service connection for a chronic 
disability manifested by hand tremors 
must be adjudicated on direct and 
secondary bases with consideration of 
all of the relevant evidence of record 
and all applicable legal authority, to 
include 38 C.F.R. § 3.310 and Allen, 
supra.  The claims for service 
connection for degenerative arthritis of 
the hips, claimed as a leg condition, 
and a bilateral foot disability, to 
include as manifested by a burning 
sensation, must be readjudicated.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.






The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).

